[Cite as In re E.S., 2014-Ohio-3067.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                     OTTAWA COUNTY


In re E.S, Z.S.                                   Court of Appeals Nos. OT-14-008
                                                                        OT-14-009
                                                                        OT-14-011
                                                                        OT-14-012

                                                  Trial Court Nos. 21230038
                                                                   21230039

                                                  DECISION AND JUDGMENT

                                                  Decided: July 10, 2014

                                          *****

        Kevin M. Peters, for appellant Ze.S.

        Sarah A. Nation, for appellant J.S.

        Mark E. Mulligan, Ottawa County Prosecuting Attorney, and
        Emily M. Gerber, Assistant Prosecuting Attorney, for appellee.

                                          *****

        JENSEN, J.

        {¶ 1} J.S. and Ze.S., the mother and father, respectively, of E.S. and Z.S.,

separately appeal the February 7, 2014 decision of the Ottawa County Court of Common
Pleas, Juvenile Division, which terminated their parental rights and placed their children

in the permanent custody of the Ottawa County Department of Job and Family Services

(“OCDJFS”). For the reasons that follow, we affirm the trial court’s judgment.

                                       I. Background

                   A. Prior Contact with Children’s Services Agency

       {¶ 2} Before discussing the events that triggered OCDJFS’s involvement with this

family, we begin by providing some relevant history. J.S. is the mother of K.S. (born in

August of 2005), E.S. (born in June of 2009) and Z.S. (born in November of 2010). Ze.S.

is the father of E.S. and Z.S. He and J.S. are not married. K.S.’s father is R.S., J.S.’s

former husband, who resides in the Columbus, Ohio area.

       {¶ 3} In the fall of 2010, J.S., Ze.S., and the three children moved from Ohio to

South Carolina. In January of 2011, a teacher noticed that K.S. had a bruise on her ear.

K.S. told the teacher that the wound was inflicted by Ze.S., who had struck her, knocking

her off a chair. The children’s services agency in Aiken County, South Carolina,

removed the children from the home and placed them in foster care. Ze.S. was charged

with felony child endangering.

       {¶ 4} The agency provided J.S. and Ze.S. with case plan services. Initially, J.S.

had tested positive for drugs, but she and Ze.S. eventually successfully completed their

case plan. The children were returned to J.S. in August of 2011. Ze.S. ultimately entered

a guilty plea to a reduced charge of misdemeanor child endangering. Although he does

not admit striking K.S., he claimed that it was in his best interest to enter a plea to the




2.
reduced charge because his employment would be terminated if he was convicted of a

felony.

       {¶ 5} In May of 2012, J.S. left South Carolina with the children and returned to

Ohio. She indicated that she left Ze.S. because he was addicted to drugs and had been

physically abusive toward her. Upon her return to Ohio, she obtained a civil protection

order (“CPO”) against him from the Ottawa County Court of Common Pleas.

       {¶ 6} In June of 2012, Ze.S. returned to Ohio in a car allegedly rented by a friend.

While en route, he was involved in an automobile accident in Kentucky and officers

found pills in the vehicle. Ze.S. was charged with drug possession. He served 30 days in

jail and was placed on probation. Once in Ohio, he was arrested on an old warrant on

telephone harassment charges involving J.S.’s father, Je.S. He was sentenced to an

additional three and one-half weeks in jail.

                             B. OCDJFS Becomes Involved

       {¶ 7} The family first came to the attention of the OCDJFS following an

August 19, 2012 incident in which J.S. left E.S. and Z.S. home alone for approximately

four hours. J.S. claimed that a woman named “Dawn” stopped alongside her while she

was at the curb getting her mail and insisted that J.S. get in her vehicle. They drove to

Dawn’s apartment and went inside. Ze.S., against whom J.S. still had the CPO, arrived

and Dawn allowed him into the apartment and locked the door. J.S. eventually fled to a

gas station where she contacted police. Deputy James Hanney, who responded to the

call, knew that J.S. had young children. He went to her home to check on their




3.
well-being and discovered that E.S., then age three, and Z.S., 19 months old, were home

alone. J.S. was charged with two counts of child endangering and OCDJFS was notified

of the incident. Ze.S. was charged with violating the CPO.

      {¶ 8} Caseworker Aja Beckley met with J.S. on August 24, 2012, and asked J.S. to

consent to a safety plan prohibiting her from leaving the children home alone

unsupervised, requiring her to abide by the terms of the CPO, and providing for weekly

home visits. J.S. agreed.

      {¶ 9} The first home visit was scheduled for August 29, 2012. Beckley went to

the home but no one was there. Beckley unsuccessfully attempted to contact J.S. She

eventually made contact with J.S. on August 31, 2012. J.S. told her that she had been

cleaning cottages on Put-in-Bay island and that the children were with her while she

worked. She claimed that she did not have Beckley’s phone number to reschedule the

home visit.

      {¶ 10} That day, Beckley assisted J.S. in filling out applications for a variety of

social services, including Medicaid, food stamps, and daycare assistance. She told J.S.

that OCDJFS would be filing for court-ordered protective services due to J.S.’s violation

of the safety plan and that a case plan would be implemented. J.S. was agreeable and

said that she would do anything for her children.

      {¶ 11} Beckley conducted four home visits between August 19 and September 15,

2012. During those visits she met K.S. K.S. lived primarily with J.S.’s parents. Aside

from the initial missed visit, Beckley had no concerns about the children’s well-being.




4.
Their home was clean and appropriate, and she observed no signs of drug or alcohol use

by J.S. A complaint was filed nonetheless on September 7, 2012 due to J.S.’s violation

of the safety plan. It alleged the children to be neglected and dependent and requested

that the court grant OCDJFS protective supervision of the children. An initial hearing

and pretrial was scheduled for September 20, 2012. Stephany Skrbina was assigned as

the court appointed special advocate (“CASA”) and guardian ad litem (“GAL”) for the

children.

       {¶ 12} Before the scheduled hearing, another incident occurred. On

September 15, 2012, one of J.S.’s neighbors called the sheriff’s office to report that J.S.

was driving E.S. and Z.S. around in a golf cart while intoxicated. Deputy Gary Howell

responded. He spoke with J.S. who claimed that she had had one alcoholic beverage. He

administered field sobriety testing which indicated that J.S. was not impaired. While the

officer was talking to J.S., E.S. and Z.S., who were on the golf cart, put the cart into gear

and drove it into a trailer. Z.S. was thrown from the cart, but neither child was injured

and J.S. declined medical care for them. The officer informed OCDJFS of the incident

and the agency responded by obtaining an order two days later granting it emergency

shelter care of the children.

                      C. OCDJFS is Granted Temporary Custody

       {¶ 13} In a September 24, 2012 judgment entry, the court found reasonable

grounds to believe that the children were in immediate danger from their surroundings

and that removal was necessary to prevent physical or emotional harm. It ordered that




5.
OCDJFS’s temporary custody of E.S. and Z.S. continue and scheduled the matter for

adjudication. Service on Ze.S. initially was not successful because his whereabouts were

unknown. He was served, however, before the second day of the adjudicatory hearing.

R.S., who also had not been immediately served, participated in the second day of the

hearing as well.

       {¶ 14} Evidence of the foregoing incidents was presented at the hearings.

Ultimately, J.S., Ze.S., and R.S. admitted the allegations of dependency as stated in the

complaints and the allegations of neglect were withdrawn. In an October 29, 2012

judgment entry, the court found clear and convincing evidence that K.S., E.S., and Z.S.

were dependent children and that their condition or environment warranted the state’s

assumption of their guardianship under R.C. 2151.04(C).1 The court also found that

OCDJFS had made reasonable efforts to prevent the removal of the children from the

home and had offered J.S. a safety plan which she violated. It concluded that it was in

the best interest of the children that they remain in the temporary custody of OCDJFS

pending further disposition. E.S. and Z.S. were placed with a foster family.

                            D. A Case Plan is Implemented

       {¶ 15} On November 9, 2012, a case plan for J.S. was filed with the court with the

goal of reunification. Within a few weeks, Ze.S. was added to the case plan. The joint




1
 The present appeal does not concern J.S.’s and R.S.’s parental rights respecting K.S.
Her care and custody will not be discussed in this decision.




6.
case plan identified goals and expectations and action to be taken to achieve those goals

and expectations. Both parents were expected to complete the plan.

       {¶ 16} The main concerns expressed with respect to J.S. were (1) her ability to

supervise the children, (2) her suspected substance abuse, (3) her ability to protect herself

from alleged domestic abuse by Ze.S, and (4) her dependence on others in caring for her

children. Under the terms of the case plan, J.S. was required to participate in diagnostic

and alcohol and drug assessments within 90 days of the filing of the case plan; to be

honest and forthcoming during those assessments; to follow all recommendations made

as a result of those assessments; to be open and honest during counseling sessions; and to

successfully complete each counseling session. She was required to maintain sobriety

while in treatment and to submit to random drug and alcohol screens. She was also

required to complete an agency-approved parenting class and a domestic violence

program. J.S. was permitted supervised visitation with her children at Joyful

Connections at least once a week for one hour and was advised to attend all scheduled

visits and to maintain sobriety before and during those visits. She was expected to

maintain safe and stable housing and financial stability for six months. Her progress was

to be monitored through frequent announced and unannounced home visits.

       {¶ 17} The main concerns expressed with respect to Ze.S. were (1) problems in his

relationships with K.S. and J.S.’s parents, (2) suspected domestic violence of J.S., (3) his

parenting practices, (4) his physical health, and (5) possible drug use and his recent

arrests on charges of drug trafficking. Under the terms of the case plan, Ze.S. was




7.
required to provide appropriate discipline and care for his children; learn anger

management; refrain from activities involving illegal drugs; address his health issues; and

take medications as prescribed. The remaining requirements mirrored J.S.’s, except Ze.S.

was also required to complete an agency-approved anger management and batterers’

intervention class.

       {¶ 18} The court approved the case plans and also ordered that each parent pay

child support of $50 per month per child.

                        E. J.S. Struggles to Fulfill the Case Plan

       {¶ 19} OCDJFS filed periodic court summaries documenting the parents’ progress

toward completing the case plan. Joyful Connections also regularly filed summaries

documenting the number of visits scheduled with the children, the number of times those

visits were cancelled, and any issues arising during the visits. The parties also appeared

in court on February 19, 2013, and their progress toward completing the case plan was

reviewed.

       {¶ 20} J.S.’s visitation with her children was somewhat sporadic. She canceled or

failed to show on a number of occasions. There were no reports of J.S. behaving

inappropriately toward her children, but there was one instance where Joyful Connection

workers suspected that she was intoxicated. Also, during a January 2013 visit, she

appeared unkempt, her hair and nails dirty, and she smelled of alcohol.

       {¶ 21} J.S. completed the required one-day parenting class. She eventually

completed her mental health and drug and alcohol assessments. She did not, however,




8.
complete recommended counseling and she was not particularly forthcoming with

counselors and caseworkers. She also had problems maintaining sobriety. She missed

case plan meetings and sometimes showed up to those meetings smelling of alcohol.

       {¶ 22} It was reported that on December 4, 2012, J.S. went to court on K.S.’s case

smelling of alcohol. A breathalyzer test administered at the courthouse revealed that she

was intoxicated. She also tested positive for THC, opiates, and oxycodone on

December 28, 2012. She produced a prescription for the oxycodone on that occasion, but

she tested positive for oxycodone on another occasion and was not able to produce a

prescription. She missed an April drug screen. And on March 16, 2013, Officer Ryan

Sloan, of the Danbury police department, was dispatched to a local gas station where he

found J.S. intoxicated and disoriented. She told the officer that she and Ze.S. had snorted

cocaine together that morning. She also claimed that Ze.S. had poisoned her by injecting

a substance into her back. She was taken to a hospital and although her behavior was

consistent with cocaine use, there was no indication that she had been poisoned.

       {¶ 23} On May 23, 2013, J.S. was sentenced in connection with the August 2012

child endangering charges. She was sentenced to 180 days in the Ottawa County

Detention Facility (“OCDF”). During this time she was unable to visit with the children

or to make progress toward her case plan.

       {¶ 24} J.S. was granted furlough from September 5, 2013 to October 21, 2013, so

that she could undergo necessary dental treatment. At that point, she underwent a second

set of mental health and drug and alcohol assessments. She tried to schedule counseling




9.
appointments but she could not complete them because she was required to return to

OCDF.

       {¶ 25} Despite making some attempt toward satisfying the case plan during her

furlough, it was reported to OCDJFS that J.S. continued to drink. While she and Ze.S.

stayed with a friend in September of 2013, she allegedly became so intoxicated that she

vomited on the living room floor and had to be dragged into the shower. The report to

OCDJFS indicated that J.S. was “a mess” and was asked to leave the friend’s home.

       {¶ 26} During the period of OCDJFS’s involvement, J.S.’s employment was

sporadic at best. She worked for a short time repairing roofs and sometimes worked for

her family’s seasonal fish-cleaning business. She was far behind in child support

payments. She never obtained housing independent of her parents’ trailer, which she and

Ze.S. were allegedly renting and intended to purchase. The information available to

OCDJFS was that historically, J.S.’s parents would force her to leave the home during

rocky periods in their relationship.

                     F. Ze.S. Makes Progress but Questions Linger

       {¶ 27} Ze.S. completed his mental health and alcohol and drug assessments. No

further treatment was recommended. He submitted to random drug testing and, aside

from one positive test very early on, all of his drug screens were negative. He attended

the one-day parenting class and domestic violence intervention classes. The course

facilitator reported that Ze.S.’s work was satisfactory, he was on time, and he completed

his homework.




10.
       {¶ 28} His visits with the children at Joyful Connections were fairly consistent,

although there were several visits that he missed. His daytime availability for visits

became limited because of conflicts during his intermittent periods of employment, which

consisted primarily of some construction jobs and work for J.S.’s parents. He eventually

developed a conflict on Tuesday evenings because he was taking pipe welding classes

paid for by the Fatherhood Program. Despite on-and-off employment, Ze.S. was not

current with his child support obligations.

       {¶ 29} On April 5, 2013, Ze.S. was sentenced to 180 days in OCDF for his August

2012 violation of the CPO, 150 days of which were stayed. Necessarily, Ze.S. did not

visit with his children during this period. He also entered a guilty plea to drug trafficking

in August of 2013. He was sentenced to probation.

       {¶ 30} Of additional concern to OCDJFS was J.S.’s claim that she and Ze.S. had

snorted cocaine together in March of 2013. At that time, J.S. also told Officer Sloan that

Ze.S. was operating a “meth lab.” Officer Sloan went to the trailer where J.S. indicated

Ze.S. could be found, and found a propane tank that seemed out of place. He also

observed Ze.S. to be impaired. There was, however, no basis for pursuing J.S.’s

accusation any further.

       {¶ 31} In connection with this March of 2013 incident, J.S. reported that she was

fearful of Ze.S. There was also a May 2013 incident where J.S. claimed that Ze.S. beat

her up. A black eye and bruises on her legs were consistent with this accusation, but

Ze.S. claimed that she fell down. So while Ze.S. appeared to have been making progress




11.
toward fulfilling the case plan and although he demonstrated appropriate behavior with

his children during visitation, concerns lingered that he continued to be abusive toward

J.S. and was still involved in selling drugs.

                          G. The Children Thrive in Foster Care

          {¶ 32} OCDJFS reported that the children were doing well with their foster

family. According to the foster mother, when the children first arrived, they ate their

food as fast as they could, seemingly worried as to when food would again be given to

them. This issue resolved. It was noted that the children referred to their mom by her

first name instead of “mom” and referred to Ze.S. as “J.S. daddy.” Their foster mother

indicated that the children tended to be more defiant when they returned home from

visits.

          {¶ 33} OCDJFS recommended that the children remain in its custody. It also

recommended that J.S. and Ze.S. participate in HOPE court, a specialized court for

parents whose children have been removed from their care due to substance abuse issues.

J.S. and Ze.S. declined to do so because they did not want to be subject to additional

obligations.

                        H. OCDJFS Moves for Permanent Custody

          {¶ 34} On July 19, 2013, OCDJFS filed a motion for permanent custody under

R.C. 2151.413(A), 2151.414(B)(1), and 2151.414(E). This motion was based on a

number of factors.




12.
       {¶ 35} First, both J.S. and Ze.S. had been involved with the children’s services

agency in Aiken County, South Carolina, resulting in the children’s removal from the

home. Second, J.S. failed to complete the case plan. Her assessments were untimely, she

was not forthcoming, she was unable to maintain sobriety, and she was serving a six-

month jail sentence for child endangering, stemming from the August 2012 incident in

which she left the children home alone. J.S. was not scheduled to be released until

December 16, 2013. Finally, despite Ze.S.’s success in completing his portion of the case

plan, concerns lingered. It was suspected that he had abused J.S. even after the case plan

was implemented and he served a jail term for violating the CPO. He pled guilty to

trafficking in drugs on July 1, 2013, and was scheduled to be sentenced August 22, 2013.

J.S. had also made accusations that he continued to sell drugs.

       {¶ 36} On July 25, 2013, the court appointed Patricia Kovacs to serve as the

“attorney and guardian ad litem” for the children. In the meantime, OCDJFS continued

to monitor the family and to file the requisite reports with the court.

                                  I. The GALs Disagree

       {¶ 37} Both Stephany Skrbina, the CASA/GAL appointed on September 14, 2012,

and Patricia Kovacs filed reports and recommendations with the court.

       {¶ 38} Between September 20, 2012 and September 4, 2013, Skrbina had

approximately 30 contacts with this family which included attendance at pretrials, home

visits, record reviews, phone calls, observations during visits, and home visits at the

foster home. She noted that it was clear that the agency and the parents did not trust one




13.
another as they worked together toward the common goal of reunification. She

recognized that J.S. had been untruthful with agency staff about her efforts to complete

her case plan goals, blamed others for her lack of progress, and up until recently, had

refused to admit that she has a drug or alcohol problem. Skrbina believed that Ze.S. had

made great progress toward meeting the goals of his case plan. She indicated that the

agency had written a separate case plan for him which would require him to sign an

affidavit promising that the children would not see J.S. She explained that Ze.S. declined

to sign it because he plans to marry her. She observed that OCDJFS seemed to distrust

Ze.S.

        {¶ 39} Skrbina visited with J.S. at the Ottawa County jail on September 4, 2013.

She noted that J.S. had been clean and sober for 90 days and had found “inner peace”

during her sobriety. J.S. acknowledged that she had lied about having a drinking problem

and told Skrbina that she was drinking to deal with the depression she experienced when

her children were taken away. Skrbina indicated that J.S. was agreeable to attending

counseling and following the recommendations for treatment of her depression and

alcoholism.

        {¶ 40} Skrbina acknowledged that the kids were happy and had thrived in private

foster care. She visited them monthly and found the foster parents to be doing an

excellent job. She observed that at first E.S. seemed to be accustomed to taking care of

her brother, but had learned to give up that role to the foster mother. The kids looked

forward to their regular visits with their parents.




14.
       {¶ 41} Ultimately, Skrbina recommended that the agency grant a six-month

extension to the case plan and permit increased visitation. She also recommended that a

new case plan be created for J.S. upon her release from jail and that mandatory

participation in HOPE court be part of that plan. She did not believe that Ze.S. should be

forced to sign the affidavit that would have divided him and the children from J.S. She

had no concerns about the parents’ interaction with the children during their visits.

       {¶ 42} Kovacs had a different opinion. Although she never met the kids, never

observed them with their parents or foster parents, never visited J.S.’s and Ze.S.’s home,

and had met the couple only once for an hour and one-half, she believed that permanent

custody should be awarded to OCDJFS. She was concerned about the history of

dysfunction and domestic violence during the couple’s relationship. Although she

acknowledged that Ze.S. had completed the case plan and was currently employed, she

expressed concern about his ability to control his anger and his prior criminal

convictions—particularly his conviction arising from the incident in South Carolina

where he was accused of striking K.S. She referred to the fact that Ze.S. has two

15-year-old children with two different women with whom he maintains no contact. She

mentioned that he was polite and articulate, but she remarked that he could not be trusted

and that it was known in the Port Clinton area that he continued to sell drugs.

       {¶ 43} Kovacs noted that J.S. had not completed her case plan. Although J.S.

reported that she had been sober for 100 days, Kovacs indicated that J.S. missed several

visits with the kids, failed to pay child support, and refused to participate in HOPE court.




15.
She emphasized her concern with J.S.’s failure to follow through with domestic violence

services and that she continued to live with her abuser. She did not feel that J.S. could

protect the children from Ze.S.

       {¶ 44} On the other hand, she described the foster parents as “amazing.” She

noted their desire to adopt the children. She expressed concern that this was the second

foster home for the kids and that they deserve a permanent, stable, and loving home.

While recognizing that J.S. and Ze.S. had made some progress, had taken steps toward

providing stable housing, and had taken some responsibility for their shortcomings, she

ultimately believed that if the children were returned to their parents’ custody, they would

be at risk of J.S.’s helplessness and substance abuse and Ze.S.’s propensity for anger,

erratic behavior, and financial instability.

                                  J. The Motion is Heard

       {¶ 45} On November 26, 2013 and January 13, 2014, the court heard testimony on

OCDJFS’s motion for permanent custody. Kovacs and Skrbina both testified and

provided opinions consistent with their reports. Aja Kohlenberg, Heather Smith, and

Kelly Pape, caseworkers from OCDJFS, testified, as did Officer Ryan Sloan and Deputy

Mark Nye, two of the law enforcement officials who responded to reports involving the

couple; Sheila Powell of Joyful Connections; Justa Rowels and Dorothy Wilken from the

Giving Tree; and Steve Hosko, the friend who reported the incident that occurred while

J.S. was on furlough. Their testimony was essentially consistent with the information




16.
that they had previously provided which was included in the various court filings

summarized above.

       {¶ 46} Ze.S. also testified. He testified to his completion of his case plan. He

discussed his plan to purchase J.S.’s parents’ trailer, and he described his efforts toward

securing stable employment. Specifically, he talked about his voluntary participation in

the Fatherhood Program through which he was taking classes to become a certified

welder and from which he obtained support in becoming “a better father in general.”

       {¶ 47} Ze.S. indicated that he became engaged to J.S. He expressed that she is

now reaching out for help to deal with her alcoholism and that he wants to support her in

combatting that disease. He talked about his visits with his kids and conceded that his

schedule had become more limited due to his efforts to obtain and maintain stable

employment by which he could support the children. He said he has learned to control

his anger and wants to put his family back together. Having said all that, he insisted that

if he was given another chance with the children and J.S. continued to have problems, he

would take the children and leave. He did not specify where he could go, other than

mentioning that his mother lives in Massachusetts. He said that he has no intention of

moving there.

       {¶ 48} On cross-examination, Ze.S. acknowledged his criminal history and prior

drug use, but was adamant that he had stopped abusing drugs. He deflected many

questions about allegations that he had abused J.S., denied the March and May 2013

incidents, claimed that during her furlough, J.S. had merely gotten sick at their friend’s




17.
home, and insisted that if he had done the things of which he was accused, his probation

would have been revoked. He acknowledged that he understood the consequences of

entering into a joint case plan with J.S. He blamed J.S.’s disease (i.e., her alcoholism) for

her failure to complete her case plan. He also minimized the seriousness of his

altercations with J.S. and attributed many of those altercations to her drinking.

       {¶ 49} Ze.S. was also cross-examined about statements E.S. had made to her foster

mother which described instances where Ze.S. had harmed J.S., been physically violent

with E.S., and engaged in sex in front of her. He denied all of those accusations and said

that if E.S. said those things, he would find the statements unreliable due to her age.

                             K. The Trial Court’s Decision

       {¶ 50} Ultimately the trial court granted OCDJFS’s motion for permanent custody.

The court found that under R.C. 2151.414(E)(1) and (16), the children could not be

placed with either of their parents within a reasonable time or should not be placed with

either parent, and that under R.C. 2151.414(D)(1)(a)-(d), a grant of permanent custody to

OCDJFS was in the children’s best interest.

       {¶ 51} The court also denied a motion that Ze.S. had filed on December 12, 2013,

in which he requested an extension until September 15, 2014, so that he could

demonstrate stability “in all areas of his completed case plan.”

       {¶ 52} J.S. and Ze.S. separately appealed the trial court’s decision. In her appeal,

J.S. assigns the following errors for our review.




18.
             I. THE TRIAL COURT ERRED IN PERMITTING THE GAL TO

      ACT AS AN ADVOCATE.

             II. THE TRIAL COURT ERRED IN CONSIDERING THE

      TESTIMONY OF THE GAL.

             III. APPELLANT WAS NOT AFFORDED EFFECTIVE

      ASSISTANCE OF COUNSEL.

             IV. THE TRIAL COURT ERRED IN GRANTING PERMANENT

      CUSTODY OF E.S. AND Z.S. TO THE OTTAWA CO. DJFS AS IT WAS

      AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.

      {¶ 53} In Ze.S.’s appeal, he assigns the following errors for our review.

             ASSIGNMENT OF ERROR I:

             THE TRIAL COURT ERRED IN GRANTING PERMANENT

      CUSTODY TO THE OCDJFS AS THE DECISION WAS AGAINST THE

      MANIFEST WEIGHT OF THE EVIDENCE.

             A. APPELLEE FAILED TO PROVIDE BY CLEAR AND

      CONVINCING EVIDENCE THAT THE CHILDREN COULD NOT OR

      SHOULD NOT BE PLACED WITH FATHER WITHIN A

      REASONABLE PERIOD PURSUANT TO OHIO REVISED CODE §

      2151.414(E).

             B. APPELLEE FAILED TO PROVE BY CLEAR AND

      CONVINCING EVIDENCE THAT THE GRANTING OF PERMANENT




19.
       CUSTODY TO THE OCDJFS WAS IN THE BEST INTEREST OF THE

       CHILDREN PURSUANT TO OHIO REVISED CODE

       §2151.414(D)(1)(a) - (d).

              ASSIGNMENTS [sic] OF ERROR II:

              THE COURT COMMITTED PLAIN ERROR BY ADMITTING

       THE GUARDIAN AD LITEM’S REPORT AND RELYING ON HER

       RECOMMENDATIONS DESPITE THE GUARDIAN AD LITEM [sic]

       LACK OF COMPLIANCE WITH THE SUPREME COURT

       SUPERINTENDENCE RULE 48(D)(13)(a)-(c).

              ASSIGNMENT OF ERROR III:

              FATHER WAS PREJUDICED BY INEFFECTIVE ASSISTANCE

       OF COUNSEL.

       {¶ 54} There is some overlap between the errors they assign. Where possible, we

will address their common assignments of error together.

                                   II. Law and Analysis

                      A. Allowing the GAL to Act as an Advocate

       {¶ 55} In her first assignment of error, J.S. claims that the trial court improperly

permitted attorney/GAL Patricia Kovacs, to act as an advocate. She claims that Kovacs

was “referred to as only the Guardian ad Litem throughout the proceedings,” yet she was

permitted to cross-examine witnesses and make a closing argument in addition to

testifying. She claims that the trial court relied on the answers elicited by Kovacs on




20.
cross-examination and considered her closing argument. J.S. claims that this error led the

court to improperly grant permanent custody to OCDJFS.

       {¶ 56} As pointed out by OCDJFS, J.S. made no objection at trial to Kovacs’

participation at the hearing. Because of the failure to raise this objection in the lower

court, we review this assignment for plain error only.

       {¶ 57} “R.C. 2151.281(H) and Juv.R. 4(C)(1) permit a licensed attorney to serve

as both attorney and guardian ad litem for a child in juvenile court proceedings provided

the court makes an explicit dual appointment and no conflicts arise due to the dual

representation.” In re D.N., 4th Dist. Ross No. 11CA3213, 2011-Ohio-3395, ¶ 41.

Contrary to J.S.’s assertions, in its judgment entry dated July 25, 2013, the trial court

expressly appointed Kovacs to act as both attorney and GAL on behalf of E.S. and Z.S.

It was, therefore, appropriate for Kovacs to testify, to question witnesses, and to make

closing arguments.

       {¶ 58} We find J.S.’s first assignment of error not well-taken.

                      B. GAL’s Failure to Comply with Sup.R. 48

       {¶ 59} In their second assignments of error, both J.S. and Ze.S. argue that the

court erred in considering Kovacs’ recommendation that their parental rights be

terminated because she failed to perform the duties required of her under Sup.R. 48.

Sup.R. 48 requires the GAL to represent the best interest of the child. Section (D)(13) of

that rule provides:




21.
             A guardian ad litem shall make reasonable efforts to become

      informed about the facts of the case and to contact all parties. In order to

      provide the court with relevant information and an informed

      recommendation as to the child’s best interest, a guardian ad litem shall, at

      a minimum, do the following, unless impracticable or inadvisable because

      of the age of the child or the specific circumstances of a particular case:

             (a) Meet with and interview the child and observe the child with

      each parent, foster parent, guardian or physical custodian and conduct at

      least one interview with the child where none of these individuals is

      present;

             (b) Visit the child at his or her residence in accordance with any

      standards established by the court in which the guardian ad litem is

      appointed;

             (c) Ascertain the wishes of the child;

             (d) Meet with and interview the parties, foster parents and other

      significant individuals who may have relevant knowledge regarding the

      issues of the case;

             (e) Review pleadings and other relevant court documents in the case

      in which the guardian ad litem is appointed;




22.
              (f) Review criminal, civil, educational and administrative records

       pertaining to the child and, if appropriate, to the child’s family or to other

       parties in the case;

              (g) Interview school personnel, medical and mental health providers,

       child protective services workers and relevant court personnel and obtain

       copies of relevant records;

              (h) Recommend that the court order psychological evaluations,

       mental health and/or substance abuse assessments, or other evaluations or

       tests of the parties as the guardian ad litem deems necessary or helpful to

       the court; and

              (i) Perform any other investigation necessary to make an informed

       recommendation regarding the best interest of the child.

       {¶ 60} In describing her investigation, Kovacs testified that she reviewed the

record and met with J.S. and Ze.S. one time at her office for an hour and one-half. She

conceded that she never spoke with the children; never visited them at their foster home;

never met with J.S. outside of Ze.S.’s presence despite knowing that there were

allegations of domestic violence; never visited the couple’s home; never spoke to either

parent on the phone except to schedule the appointment to meet with them; never

observed either parent interact with the children; and reviewed nothing between

November 26, 2013, the first day of the hearing, and January 13, 2014, the day she

testified.




23.
       {¶ 61} It has been often recognized by the courts, and both J.S. and Ze.S.

acknowledge, that Sup.R. 48 creates no substantive rights and does not carry the weight

of the rule of law. However, they argue that Kovacs’ investigation fell so far below the

minimum standards of Sup.R. 48 that it warranted no consideration by the trial court.

Again, neither J.S. nor Ze.S. raised this objection in the trial court, thus we review their

assignments for plain error only.

       {¶ 62} OCDJFS argues that Kovacs’ limited investigation is excusable because at

ages three and four, “the verbal ability of the children would not be conducive to forming

thoughts and opinions about their current placement or their relationship with their

parents,” thus it would have been impracticable to conduct a meaningful interview with

them. It claims that Sup.R. 48 does not require the GAL to meet repeatedly with the

parents, to meet with them separately, or to visit their home. And in any event, OCDJFS

argues, the trial court’s reliance on the GAL’s testimony and report was slight and the

court had before it overwhelming evidence leading it to the same conclusion.

       {¶ 63} In support of their contention that the GAL’s testimony and report should

have been excluded, J.S. and Ze.S. cite Nolan v. Nolan, 4th Dist. Scioto No. 11CA3444,

2012-Ohio-3736. Nolan was a child custody case in which the trial court granted the

mother’s motion to terminate a shared-parenting plan. Before offering his

recommendation that the plan be terminated, the GAL met with the mother and the child

three times at his office, met with the father and child three times at his office, reviewed

some of the mother’s trial exhibits, and corresponded by email with the mother’s live-in




24.
boyfriend concerning his employment. Id. at ¶ 8. On appeal, the father argued that the

trial court abused its discretion in considering the testimony and report of the GAL. The

father argued that the GAL failed in his duties under Sup.R. 48 because he did not visit

either parent’s home, interview the child one-on-one, speak with school personnel and

medical providers despite the child’s behavioral issues, interview his half-sister, or meet

with and investigate information about the mother’s boyfriend. Id. at ¶ 25. The court

agreed with the father. It explained:

              Ohio appellate courts have indicated that the Rules of

       Superintendence are general guidelines for the conduct of the courts and do

       not create substantive rights in individuals or procedural law. As a result,

       we have concluded that Sup.R. 48 does not have the force of law. We do

       not believe, however, that Sup.R. 48 should be ignored. And here, where

       the guardian ad litem fell so far below the minimum standards of Sup.R.

       48(D)(13), we fail to see how his testimony or report can be considered

       competent, credible evidence of the Child’s best interests. Accordingly, we

       agree that the trial court abused its discretion by considering the guardian

       ad litem’s testimony and report. (Internal citations and quotations omitted.)

       Id. at ¶ 26.

       {¶ 64} The Nolan court expressly limited its holding to the facts of that case, but

J.S. and Ze.S. urge us to hold similarly here. Although we agree that Kovacs’




25.
investigation could have been more expansive, we decline to find that the trial court

abused its discretion in considering her testimony and report.

       {¶ 65} First, there were tasks described in Sup.R. 48(D)(13) that were performed.

According to Kovacs’ October 10, 2013 report and recommendation filed with the court,

she interviewed the parents, albeit together; she spoke with J.S.’s father; she contacted

the Aiken County, South Carolina children’s services agency; she spoke with the Ottawa

County CASA office; and she reviewed the case plan, discovery, and the Ottawa County

juvenile court record. As OCDJFS points out, the children were young and not able to

offer meaningful input as to their desire to remain with their foster parents or return to

their parents.

       {¶ 66} Second, Kovacs’ testimony at the hearing was brief and was certainly not

the exclusive factor driving the court’s decision. Kovacs was just one of many witnesses

who provided testimony. A number of caseworkers, law enforcement officials, and other

witnesses testified. In regards to her recommendation, the court noted simply:

       It is the recommendation of the Attorney for the Child/Guardian ad Litem

       that permanent custody of the children be granted to the agency. She

       emphasized that the history of these parents puts the children at too great a

       risk. She reasoned that both parents have had intervention in two states but

       their underlying behavior has not changed.

Kovacs was subject to cross-examination and counsel took that opportunity to highlight

perceived deficiencies in her investigation. The trial court was permitted to believe or




26.
disbelieve Kovacs’ testimony, to assign it whatever weight it deemed appropriate, and to

consider it in the context of all the other evidence before it. See, e.g., In re M.Z., 9th Dist.

Lorain No. 11CA010104, 2012-Ohio-3194, ¶ 35. See also Hunter-June v. Pitts, 12th

Dist. Butler No. CA2013-09-179, 2014-Ohio-2473, ¶ 21 (“The trial court heard the

context and the explanations of the guardian ad litem with regard to her investigation and

in support of her recommendations, which were outlined in a 11–page report. * * * [T]he

guardian ad litem was questioned by both parents’ counsel. The magistrate was entitled

to believe or disbelieve her testimony and to consider it in light of all of the other

testimony presented at the hearing.”).

         {¶ 67} The juvenile court, having heard all the testimony, received the regular

reports from OCDJFS and Joyful Connections, considered the competing view of

Skrbina, and weighed the totality of the evidence, was able to assign the appropriate

weight to give Kovacs’ opinions. It was not plain error to admit her testimony and report

and recommendation. We find J.S.’s and Ze.S.’s second assignments of error not well-

taken.

                            C. Ineffective Assistance of Counsel

         {¶ 68} In their third assignments of error, J.S. and Ze.S. argue that they were

provided ineffective assistance of counsel. The assignments are premised primarily on

the failure of their counsel to object to the admission of Kovacs’ testimony and report.

         {¶ 69} We employ a two-prong test in considering a claim that a litigant was

denied effective assistance of counsel. In re Anisha N., 6th Dist. Lucas No. L-02-1370,




27.
2003-Ohio-2356, 6-7. First, it must be shown that counsel’s performance was so

deficient as to not function as the counsel guaranteed by the Sixth Amendment, and

second, it must be shown that counsel’s errors were prejudicial and deprived the

defendant of a reliable trial result. Id. To warrant reversal, it must be established that

there is a reasonable probability that the result of the proceeding would have been

different if not for counsel’s unprofessional errors. Id.

         {¶ 70} While we do not necessarily disagree that an objection to Kovacs’ report

was warranted, we do not find the failure to object to rise to the level of a deficiency

depriving J.S. and Ze.S. of their Sixth Amendment right to counsel. First, it is not clear

that Kovacs’ testimony and report should have been excluded. To the extent there were

weaknesses in her investigation and resulting opinions, those weaknesses were tested by

defense counsel on cross-examination. In any event, Kovacs’ testimony was in essence a

recitation of what was learned and testified to by others. Her testimony did not reveal

any beliefs held solely by her or information uniquely known to her. We find no

prejudice resulting from counsel’s failure to object to the admission of the evidence.

         {¶ 71} Accordingly, we find J.S.’s and Ze.S.’s third assignments of error not well-

taken.

                            D. Manifest Weight of the Evidence

         {¶ 72} In Ze.S.’s first assignment of error, and in J.S.’s fourth assignment of error,

they argue that the trial court’s decision granting permanent custody to OCDJFS was

against the manifest weight of the evidence. J.S.’s argument in support of this




28.
assignment centers around the deficiencies of Kovacs’ investigation. For the reasons

previously explained, we find no merit to J.S.’s argument. Ze.S.’s argument challenges

the court’s findings that (1) the children could not or should not be placed with him

within a reasonable period under R.C. 21251.414(E); and (2) that permanent custody in

favor of OCDJFS was in the children’s best interest under R.C. 2151.414(D)(1)(a)-(d).

       {¶ 73} The juvenile court, as the trier of fact, is in the best position to weigh

evidence and evaluate testimony. In re P.W., 6th Dist. Lucas No. L-12-1060, 2012-Ohio-

3556, ¶ 20. Its discretion in determining whether an order of permanent custody is in the

best interest of a child “‘should be accorded the utmost respect, given the nature of the

proceeding and the impact the court’s determination will have on the lives of the parties

concerned.’” (Internal citations omitted.) In re C.P., 10th Dist. Franklin No. 08AP-1128,

2009-Ohio-2760, ¶ 10. We will not reverse the trial court’s decision as being against the

manifest weight of the evidence so long as it is supported by some competent, credible

evidence going to all the essential elements of the case. In re P.W. at ¶ 20.

       {¶ 74} Because courts recognize a parent’s right to raise his or her children as an

essential basic civil right and have deemed a parent’s right to custody of their children to

be “paramount,” parents are afforded procedural and substantive protection when

termination of their parental rights is threatened. In re Hayes, 79 Ohio St.3d 46, 48, 679

N.E.2d 680 (1997). Those protections are contained within R.C. Chapter 2151.

       {¶ 75} R.C. 2151.414 provides the analysis that a court must undertake when

considering whether to terminate parental rights and vest permanent custody in a




29.
children’s services agency. Under that provision, the court must first find that one of the

circumstances described in R.C. 2151.414(B)(1)(a)-(d) exists. Subsection (b) of that

provision requires a finding that the child is abandoned; subsection (c) requires a finding

that the child is orphaned and there are no relatives who are able to take permanent

custody; and subsection (d) requires a finding that the child has been in the temporary

custody of a public children’s services agency or a private child placing agency for at

least 12 months of a consecutive 22-month period. Subsection (a) requires a finding that

the child has not been abandoned or orphaned, has not been in the custody of a public

children’s services agency or a private child placing agency for at least 12 months of a

consecutive 22-month period, and that the child cannot be placed with either parent

within a reasonable time or should not be placed with either parent. In re E.B., 12th Dist.

Warren Nos. CA2009-10-139, CA2009-11-146, 2010-Ohio-1122, ¶ 14-15.

       {¶ 76} If the court finds that R.C. 2151.414(B)(1)(b), (c), or (d) applies, it must

next determine whether granting permanent custody to the agency is in the child’s best

interest. This requires the court to evaluate the factors enumerated in R.C.

2151.414(D)(1). In re K.M.D., 4th Dist. Ross. No. 11CA3289, 2012-Ohio-755, ¶ 30. If

the court finds that R.C. 2151.414(B)(1)(a) applies, it must consider both whether

granting permanent custody to the agency is in the child’s best interest and whether any

of the factors enumerated in R.C. 2151.414(E) are present which would indicate that the

child cannot be placed with either parent within a reasonable time or should not be placed

with either parent. In re B.K., 6th Dist. Lucas No. L-10-1053, 2010-Ohio-3329, ¶ 43.




30.
The court need not find that any of the R.C. 2151.414(E) factors are present if it relies on

R.C. 2151.414(B)(1)(b)-(d) as the basis for granting permanent custody to LCCS.

       {¶ 77} All of the court’s findings under R.C. 2151.414 must be by clear and

convincing evidence. “Clear and convincing evidence” is evidence sufficient for the trier

of fact to form a firm conviction or belief that the essential statutory elements for a

termination of parental rights have been established. In re Tashayla S., 6th Dist. Lucas

No. L-03-1253, 2004-Ohio-896, ¶ 14; Cross v. Ledford, 161 Ohio St. 469, 120 N.E.2d

118 (1954), paragraph three of the syllabus. Clear and convincing evidence is the highest

level of evidentiary support necessary in a civil matter. In re Stacey S., 136 Ohio App.3d

503, 520, 737 N.E.2d 92 (6th Dist.1999).

       {¶ 78} Apparently finding that R.C. 2151.414(B)(1)(a) applies, the trial court

undertook an analysis of whether any section (E) factor applies, indicating that the

children cannot be placed with either parent within a reasonable time or should not be

placed with either parent. It went on to determine whether under section (D)(1), granting

permanent custody to OCDJFS was in the best interest of the children.

       {¶ 79} The trial court found that both R.C. 2151.414(E)(1) and (16) applied.

Those sections provide:

              (1) Following the placement of the child outside the child’s home

       and notwithstanding reasonable case planning and diligent efforts by the

       agency to assist the parents to remedy the problems that initially caused the

       child to be placed outside the home, the parent has failed continuously and




31.
       repeatedly to substantially remedy the conditions causing the child to be

       placed outside the child’s home. In determining whether the parents have

       substantially remedied those conditions, the court shall consider parental

       utilization of medical, psychiatric, psychological, and other social and

       rehabilitative services and material resources that were made available to

       the parents for the purpose of changing parental conduct to allow them to

       resume and maintain parental duties.

              (16) Any other factor the court considers relevant.

       {¶ 80} The trial court explained that although Ze.S. completed some aspects of his

case plan “‘on the surface,’” it was concerned that Ze.S. had “not internalized any

changed behavior.” The court perceived that Ze.S. was in denial of J.S.’s long-time

alcohol and drug abuse; that he blamed “the ‘system’”; that Ze.S. had abused J.S. to the

point that she fled South Carolina and obtained a CPO against him; that even after

completing the domestic violence program, he was alleged to have beaten J.S.; that he

relied on J.S.’s parents for housing and given the volatility of the relationship among

them, their housing situation was unstable; that Ze.S. was dishonest in his claim that he

would leave J.S. if she did not stop abusing drugs and alcohol; and that it was made clear

to Ze.S. that by entering into a joint case plan with J.S., reunification was dependent on

both of them completing the case plan. The court also cited its concern with the amount

of time the children had spent in the foster care system, first in South Carolina and then

again in Ottawa County.




32.
       {¶ 81} Undeniably, Ze.S. entered into a joint case plan and was aware that both he

and J.S. would have to complete the plan in order to be reunified with the children. J.S.

did not complete the plan and Ze.S. refused to sign the affidavit which would allow him

to enter into an individual plan. Concerns did linger over whether Ze.S. continued to

abuse J.S. The deputy who testified indicated that J.S.’s injuries in May of 2013 were

consistent with assault and not merely a fall. There were additional instances when J.S.

expressed to OCDJFS that she feared Ze.S. to the point that she refused to visit the

children with him. And the trial court, having been present for Ze.S.’s testimony, was in

the best position to make credibility determinations and to judge his sincerity. We find

that there was competent, credible evidence to support the court’s conclusions.

       {¶ 82} Turning to the R.C. 2515.414(D)(1) factors, the court gave careful

consideration to whether granting permanent custody to OCDJFS was in the children’s

best interest. R.C. 2515.414(D)(1) provides:

              In determining the best interest of a child at a hearing held pursuant

       to division (A) of this section * * *, the court shall consider all relevant

       factors, including, but not limited to, the following:

              (a) The interaction and interrelationship of the child with the child’s

       parents, siblings, relatives, foster caregivers and out-of-home providers, and

       any other person who may significantly affect the child;




33.
              (b) The wishes of the child, as expressed directly by the child or

       through the child’s guardian ad litem, with due regard for the maturity of

       the child;

              (c) The custodial history of the child, including whether the child has

       been in the temporary custody of one or more public children services

       agencies or private child placing agencies for twelve or more months of a

       consecutive twenty-two-month period * * *;

              (d) The child’s need for a legally secure permanent placement and

       whether that type of placement can be achieved without a grant of

       permanent custody to the agency;

              (e) Whether any of the factors in divisions (E)(7) to (11) of this

       section apply in relation to the parents and child * * *.

       {¶ 83} As to (a), the court found that the children were doing well in the care of

their foster parents. It noted that the children’s visitation with their parents had been

sporadic over the last 16 months. It also found that there was no evidence that the

children had a relationship with their half-siblings, maternal grandparents, or other

extended family members.

       {¶ 84} As to (b), the court found that the children were too young to express their

wishes.

       {¶ 85} As to (c), the court found that the children had remained in the same foster

home since they were removed from their mother’s care in September of 2012.




34.
       {¶ 86} And as to (d), the court found that this was the children’s second time being

placed with a foster family and that the foster family wishes to adopt them. It noted the

disagreement between the CASA/GAL and the attorney/GAL, but ultimately concluded

that permanent custody with OCDJFS was the only means of assuring permanency for

the children.

       {¶ 87} Again, there was competent, credible evidence presented to support all of

these findings. It was undisputed that this was the children’s second placement with a

foster family. It was also undisputed that the children were thriving in the care of their

foster parents and that the foster family wanted to adopt them. The evidence indicated

that K.S. spent time in the care of her maternal grandparents, but J.S.’s parents, when

given the opportunity, declined to care for E.S. and Z.S. Neither Ze.S. nor his young

children maintained any sort of relationship with Ze.S.’s older children. And at ages

three and four, the children were too young to provide meaningful input as to what would

be in their best interest. We, therefore, find no error in the trial court’s conclusion that

permanent custody in favor of OCDJFS was in the children’s best interest.

       {¶ 88} For these reasons, we find Ze.S.’s first assignment of error and J.S.’s fourth

assignment of error not well-taken.

                                      III. Conclusion

       {¶ 89} We find J.S.’s four assignments of error and Ze.S.’s three assignments of

error not well-taken. We affirm the February 7, 2014 judgment of the Ottawa County




35.
Court of Common Pleas, Juvenile Division, terminating J.S.’s and Ze.S.’s parental rights

and granting permanent custody to OCDJFS. The costs of this appeal are assessed to

appellants pursuant to App.R. 24.


                                                                       Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Arlene Singer, J.
                                               _______________________________
James D. Jensen, J.                                        JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                 http://www.sconet.state.oh.us/rod/newpdf/?source=6.




36.